

INSTRUCTION SHEET FOR INVESTOR
 
(to be read in conjunction with the entire Stock Purchase Agreement and Investor
Questionnaire)


A. Complete the following items in the Stock Purchase Agreement and in the
Investor Questionnaire:
 
1. Provide the information regarding the investor requested on the signature
pages (page 2 and on Annex II the Investor Questionnaire). Please submit a
separate Stock Purchase Agreement and Investor Questionnaire for each individual
fund/entity that will hold the Securities. The Stock Purchase Agreement and the
Investor Questionnaire must be executed by an individual authorized to bind the
investor.


2. Return the signed Stock Purchase Agreement and Investor Questionnaire to:


Kirkpatrick & Lockhart Preston Gates Ellis LLP
One Lincoln Street
Boston, MA 02111
Attn: Barbara A. Jones, Esq.
Phone: (617) 951-9096
Fax: (617) 261-3175
 
 
And fax copies to:
 
China Precision Steel, Inc.
8th Floor, Teda Building
87 Wing Lok Street
Sheung Wan, Hong Kong
Attn: Wo Hing Li, President
Phone: +1-852-8543-8223
Fax: +1-852-2854-1121
 
American Union Securities, Inc.
100 Wall Street
New York, NY 10005
Attn: John Leo, President
Phone: +1-212-232-0120
Fax: +1-212-785-5867
 
Investors outside the United States should also fax a copy to:
 
Belmont Capital Group Limited
Suite C, 20th Floor Neich Tower
128 Gloucester Road, Wanchai
Hong Kong
Attn: Tracy Hung Wan
Phone: +852-2517-6262
Fax: +852-2548-7788
 

 

--------------------------------------------------------------------------------




An executed original Stock Purchase Agreement and Investor Questionnaire or a
fax thereof must be received by 2:00 p.m., Eastern time, on a date to be
determined and distributed to the investor at a later date.


B.
Instructions regarding the transfer of funds for the purchase of Securities will
be faxed to the investor by the Placement Agents at a later date.

 
2

--------------------------------------------------------------------------------




STOCK PURCHASE AGREEMENT


China Precision Steel, Inc.
8th Floor, Teda Building
87 Wing Lok Street
Sheung Wan, Hong Kong


Ladies & Gentlemen:


The undersigned (the “Investor”) hereby confirms its agreement with you, in
accordance with and pursuant to the Terms and Conditions for Purchase of
Securities (the “Terms and Conditions”) set forth in Annex I, together with the
Exhibits thereto, and the Investor Questionnaire as set forth in Annex II, each
of which is attached hereto and incorporated herein by reference, as follows:


1. This Securities Purchase Agreement (the “Agreement”) is made as of the date
set forth below among China Precision Steel, Inc., a Colorado corporation (the
“Company”), and the Investor.


2. The Company has authorized the sale and issuance of at least 6,666,666 shares
(the “Securities”) of common stock of the Company, par value US$0.001 per share
(the “Common Stock”), in a private placement (the “Offering”) to certain
accredited investors in the United States and elsewhere in reliance upon
available exemptions from the U.S. Securities Act of 1933, as amended (the
“Securities Act”).


3. The Company and the Investor agree that the Investor will purchase from the
Company ___________ shares, for a purchase price of US$3.00 per share, or an
aggregate purchase price of US$_______________, pursuant to the Terms and
Conditions. Unless otherwise requested by the Investor, certificates
representing the Securities purchased by the Investor will be registered in the
Investor’s name and address as set forth below.


4. The Investor represents that, except as set forth below, (a) it has had no
position, office or other material relationship within the past three years with
the Company or persons known to it to be affiliates of the Company, (b) neither
it, nor any group of which it is a member or to which it is related,
beneficially owns (including the right to acquire or vote) any securities of the
Company and (c) it is not a Registered Representative at a NASD member firm and
has no direct or indirect affiliation or association with any NASD member firm
as of the date hereof. Exceptions:
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)


1

--------------------------------------------------------------------------------


 
Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose. By executing this
Agreement, you acknowledge that the Company may use the information in
paragraphs 4 and 5 above and the name and address information below in
preparation of the Registration Statement (as defined in Annex I).


Dated as of February ____, 2007



AGREED AND ACCEPTED: 


China Precision Steel, Inc.
 
Investor: _______________________________
         
By: ___________________________________
     
__________________________________
 
Print Name: _____________________________
By:
   
Title:
 
Title: __________________________________
         
Address: _______________________________
         
______________________________________
         
Tax ID No. _____________________________
         
Contact name: __________________________
         
Telephone: _____________________________
         
Name in which shares should be registered (if different):
         
_____________________________________



2

--------------------------------------------------------------------------------



ANNEX I


TERMS AND CONDITIONS FOR PURCHASE OF SECURITIES



1.  Authorization and Sale of the Securities. Subject to these Terms and
Conditions, the Company has authorized the issuance and sale of at least
6,666,666 shares of its Common Stock in the Offering. The Company reserves the
right, in its sole discretion, to increase or decrease this number at any time
prior to the Closing.
 
2.  Agreement to Sell and Purchase the Securities; Subscription Date.
 
2.1  At the Closing (as defined in Section 3), the Company will issue and sell
to the Investor, and the Investor will purchase from the Company upon the terms
and conditions hereinafter set forth, the number of Securities set forth in
paragraph 4 of the Stock Purchase Agreement to which these Terms and Conditions
are attached at the purchase price set forth thereon (collectively, the
“Agreement”).
 
2.2  As part of the Offering, the Company may enter into the same form of Stock
Purchase Agreement, including these Terms and Conditions, with certain other
investors (the “Other Investors”) and complete sales of Securities to them. The
Investor and the Other Investors are hereinafter sometimes collectively referred
to as the “Investors,” and this Agreement and the Stock Purchase Agreements
(including the Terms and Conditions) executed by the Other Investors are
hereinafter sometimes collectively referred to as the “Agreements.” The Company
may accept executed Agreements from Investors for the purchase of Securities
until the date (the “Subscription Date”) on which the Company has (i) executed
Agreements with Investors for the purchase of Securities, and (ii) notified each
of American Union Securities, Inc., in its capacity as U.S. placement agent for
the Offering (the “U.S. Placement Agent”) and Belmont Capital Group Limited, in
its capacity as international placement agent for the Offering (the
“International Placement Agent and together with the U.S. Placement Agent, the
“Placement Agents”), in writing that it will no longer accept Agreements from
Investors for the purchase of Securities in the Offering, but in no event shall
the Subscription Date be later than February 16, 2007. Each Investor must
complete a Stock Purchase Agreement and an Investor Questionnaire (in the form
attached as Annex II to the Stock Purchase Agreement) in order to purchase
Securities in the Offering.
 
2.3  The Investor acknowledges that the Company intends to pay to the U.S.
Placement Agent at Closing (as defined below), subject to certain conditions,
(i) an amount in cash, unless otherwise agreed upon, equal to 5% of the gross
proceeds received by the Company in the Offering and (ii) warrants to purchase
the equivalent of 4.25% of the Securities sold to the Investors on behalf of the
Company. The Investor further acknowledges that the Company intends to pay to
the International Placement Agent at Closing, subject to certain conditions, (i)
cash in the amount of 5% of the gross proceeds received by the Company in the
Offering and (ii) warrants to purchase the equivalent of 4.25% of the
Securities. Additional compensation in the form of cash and securities may be
payable to the Placement Agents if certain events occur in connection with the
Offering. The Placement Agents are also entitled to reimbursement of their
out-of-pocket expenses incurred in connection with the Offering.
 
1

--------------------------------------------------------------------------------


 
3.  Delivery of the Securities at Closing.
 
3.1  The completion of the purchase and sale of the Securities (the “Closing”)
shall occur (the “Closing Date”) on or about February 16, 2007, at the offices
of the Company’s counsel. At the Closing, the Company shall deliver to the
Investor one or more stock certificates representing the number of Securities
set forth in paragraph 4 of the Stock Purchase Agreement, each such certificate
to be registered in the name of the Investor or, if so indicated on the
signature page of the Stock Purchase Agreement, in the name of a nominee
designated by the Investor.
 
3.2  The obligation of the Company to issue the Securities to the Investor shall
be subject to the following conditions, any one or more of which may be waived
by the Company: (a) receipt by the Company of a certified or official bank check
or wire transfer of funds in the full amount of the purchase price for the
Securities being purchased hereunder as set forth in paragraph 4 of the Stock
Purchase Agreement; (b) receipt of executed Agreements from Investors purchasing
an aggregate investment in the Common Stock of no less than US$20 million, (c)
completion of the purchases and sales under the Agreements with the Other
Investors; (d) the accuracy of the representations and warranties made by the
Investors and the fulfillment of those undertakings of the Investors to be
fulfilled prior to the Closing; and (e) the absence of any threat of or pending
legal action, suit or proceeding which seeks to restrain or prohibit the
transactions contemplated by the Agreements.


3.3  The Investor’s obligation to purchase the Securities shall be subject to
the following conditions, any one or more of which may be waived by the
Investor: (a) Investors shall have executed Agreements for the purchase of
Securities so as to constitute an aggregate investment in the Common Stock of no
less than US$20 million; (b) the representations and warranties of the Company
set forth herein shall be true and correct as of the Closing Date in all
material respects (except for representations and warranties that speak as of a
specific date, which representations and warranties shall be true and correct as
of such date); (c) the Investor shall have received such documents as such
Investor shall reasonably have requested, including, a standard opinion of
Company Counsel as to the matters set forth in Section 4.2 and as to exemption
from the registration requirements of the Securities Act of 1933, as amended
(the “Securities Act”), of the offer and sale of the Securities; (d) the absence
of any threat of or pending legal action, suit or proceeding which seeks to
restrain or prohibit the transactions contemplated by the Agreements; (e) each
of the Placement Agents shall agree to refrain from selling or transferring
shares beneficially owned by it prior to the date of this Agreement or received
as compensation in accordance with Section 2.3 hereof for such period and in
such form as may be agreed with the Company; and (f) the Limited Standstill
Agreements, substantially in the form attached hereto as ExhibitB, shall be
executed and delivered by each of the Company’s directors and executive officer;
and (g) Mr. Wo Hing Li, the Company’s President and substantial shareholder,
shall deliver a certificate to the Investors pursuant to which he agrees to
deliver to the Company for cancellation such number of shares as the Company
shall be required to issue pursuant to Section 5.1 hereof.
 
2

--------------------------------------------------------------------------------


 
4.  Representations, Warranties and Covenants of the Company. The Company hereby
represents and warrants to, and covenants with, the Investor, as follows:
 
4.1  Organization. The Company is duly organized and validly existing in good
standing under the laws of the jurisdiction of its organization. Each of the
Company and its Subsidiaries (as defined in Rule 405 under the Securities Act)
has full power and authority to own, operate and occupy its properties and to
conduct its business as presently conducted and as described in the documents
filed by the Company under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), including, without limitation, the Company’s Quarter Report on
Form 10-Q for the quarter ended December 31, 2006, the Company’s Current Reports
on Form 8-K, dated February 13, 2007 and dated January 4, 2007, the Company’s
Definitive Proxy Statement on Schedule 14A for the Annual Meeting of
Stockholders, dated November 22, 2006, and any other reports or documents filed
by the Company under the Exchange Act since February 13, 2007 (the “Exchange Act
Documents”), and is registered or qualified to do business and in good standing
in each jurisdiction in which the nature of the business conducted by it or the
location of the properties owned or leased by it requires such qualification and
where the failure to be so qualified would have a material adverse effect upon
the condition (financial or otherwise), earnings, business or business
prospects, properties or operations of the Company and its Subsidiaries,
considered as one enterprise (a “Material Adverse Effect”), and no proceeding
has been instituted in any such jurisdiction, revoking, limiting or curtailing,
or seeking to revoke, limit or curtail, such power and authority or
qualification.
 
4.2  Due Authorization and Valid Issuance. The Company has all requisite power
and authority to execute, deliver and perform its obligations under the
Agreements, and the Agreements have been duly authorized and validly executed
and delivered by the Company and, assuming due authorization, execution and
delivery by the Investors, constitute legal, valid and binding agreements of the
Company enforceable against the Company in accordance with their terms, except
as rights to indemnity and contribution may be limited by state or federal
securities laws or the public policy underlying such laws, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ and contracting
parties’ rights generally and except as enforceability may be subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law). The Securities being purchased by the
Investor hereunder, upon issuance and payment therefor pursuant to this
Agreement, will be duly authorized, validly issued, fully-paid and
non-assessable.
 
4.3  Non-Contravention. The execution and delivery of the Agreements, the
issuance and sale of the Securities under the Agreements, the fulfillment of the
terms of the Agreements and the consummation of the transactions contemplated
thereby will not (A) conflict with or constitute a violation of, or default
(with the passage of time or otherwise) under, (i) any material bond, debenture,
note or other evidence of indebtedness, lease, contract, indenture, mortgage,
deed of trust, loan agreement, joint venture or other agreement or instrument to
which the Company or any Subsidiary is a party or by which it or any of its
Subsidiaries or their respective properties are bound, (ii) the charter, by-laws
or other organizational documents of the Company or any Subsidiary, or (iii) any
law, administrative regulation, ordinance or order of any court or governmental
agency, arbitration panel or authority applicable to the Company or any
Subsidiary or their respective properties, except in the case of clauses (i) and
(iii) for any such conflicts, violations or defaults which are not reasonably
likely to have a Material Adverse Effect or (B) result in the creation or
imposition of any lien, encumbrance, claim, security interest or restriction
whatsoever upon any of the material properties or assets of the Company or any
Subsidiary or an acceleration of indebtedness pursuant to any obligation,
agreement or condition contained in any material bond, debenture, note or any
other evidence of indebtedness or any material indenture, mortgage, deed of
trust or any other agreement or instrument to which the Company or any
Subsidiary is a party or by which any of them is bound or to which any of the
material property or assets of the Company or any Subsidiary is subject. No
consent, approval, authorization or other order of, or registration,
qualification or filing with, any regulatory body, administrative agency, or
other governmental body in the United States or any other person is required for
the execution and delivery of the Agreements and the valid issuance and sale of
the Securities to be sold pursuant to the Agreements, other than such as have
been made or obtained, and except for any post-closing securities filings or
notifications required to be made under federal or state securities laws or
under the rules of The Nasdaq Capital Market.
 
3

--------------------------------------------------------------------------------


 
4.4  Capitalization. The capitalization of the Company as of December 31, 2006
is as set forth in the most recent applicable Exchange Act Documents, increased
as set forth in the next sentence. The Company has not issued any capital stock
since that date other than pursuant to (i) employee benefit plans disclosed in
the Exchange Act Documents, (ii) outstanding warrants, options or other
securities disclosed in the Exchange Act Documents, (iii) the Stock Exchange
Agreement and related transactions as disclosed in the Exchange Act Documents
and the Agreements. The outstanding shares of capital stock of the Company have
been duly and validly issued and are fully paid and nonassessable, have been
issued in compliance with all federal and state securities laws, and were not
issued in violation of any preemptive rights or similar rights to subscribe for
or purchase securities. Except (i) as set forth in or contemplated by the
Exchange Act Documents or in the Agreements and (ii) for warrants for 100,000
shares of Common Stock issuable to CCG Elite Investor Relations upon the
consummation of the transactions contemplated by the Agreements, excercisable at
the purchase price of $3.00 per share, there are no outstanding rights
(including, without limitation, preemptive rights), warrants or options to
acquire, or instruments convertible into or exchangeable for, any unissued
shares of capital stock or other equity interest in the Company or any
Subsidiary, or any contract, commitment, agreement, understanding or arrangement
of any kind to which the Company is a party or of which the Company has
knowledge and relating to the issuance or sale of any capital stock of the
Company or any Subsidiary, any such convertible or exchangeable securities or
any such rights, warrants or options, other than an executory agreement between
the Company and Wo Hing Li for the conversion, subject to shareholder approval
and upon and subject to the occurrence of certain events (including the
consummation of the transactions contemplated herein), into Common Stock or
otherwise of such amounts as may then remain due and payable to Wo Hing Li.
Except as set forth in the Exchange Act Documents or otherwise herein, the issue
and sale of the Securities will not obligate the Company to issue shares of
Common Stock or other securities to any person and will not result in a right of
any holder of the Company’s securities to adjust the exercise, conversion,
exchange or reset price under such securities. Without limiting the foregoing,
no preemptive right, co-sale right, right of first refusal, registration right,
or other similar right exists with respect to the Securities or the issuance and
sale thereof, except (i) with respect to the right of Shu Keung Leung to
register up to 1,268,150 shares of Common Stock owned by him on the Registration
Statement (as defined in Section 8.1 below), and (ii) as otherwise set forth
herein (including Exhibit B attached hereto) or in the Exchange Act Documents.
No further approval or authorization of any stockholder, the Board of Directors
of the Company or others is required for the issuance and sale of the
Securities. The Company owns the entire equity interest in each of its
Subsidiaries, free and clear of any pledge, lien, security interest,
encumbrance, claim or equitable interest, other than as described in the
Exchange Act Documents. Except as disclosed in the Exchange Act Documents or
otherwise herein, there are no stockholders agreements, voting agreements or
other similar agreements with respect to the Common Stock to which the Company
is a party or, to the knowledge of the Company, between or among any of the
Company’s stockholders.
 
4

--------------------------------------------------------------------------------


 
4.5  Legal Proceedings. There is no material legal or governmental proceeding
pending or, to the knowledge of the Company, threatened to which the Company or
any Subsidiary is or may be a party or of which the business or property of the
Company or any Subsidiary is subject that is not disclosed in the Exchange Act
Documents.
 
4.6  Financial Statements. The financial statements of the Company and the
related notes contained in the Exchange Act Documents present fairly, in
accordance with generally accepted accounting principles, the financial position
of the Company and its Subsidiaries as of the dates indicated, and the results
of its operations and cash flows for the periods therein specified consistent
with the books and records of the Company and its Subsidiaries. Such financial
statements (including the related notes) have been prepared in accordance with
generally accepted accounting principles applied on a consistent basis
throughout the periods therein specified, except as may be disclosed in the
notes to such financial statements, or in the case of unaudited statements, as
may be permitted by the Securities and Exchange Commission (the “SEC”) and
except as disclosed in the Exchange Act Documents. The other financial
information pertaining to the Company and contained in the Exchange Act
Documents has been prepared on a basis consistent with the financial statements
of the Company.
 
4.7  No Material Adverse Change. Except as disclosed in the Exchange Act
Documents, since December 31, 2006, there has not been (i) any material adverse
change in the financial condition or earnings of the Company and its
Subsidiaries considered as one enterprise, (ii) any material adverse event
affecting the Company or its Subsidiaries, (iii) any obligation, direct or
contingent, that is material to the Company and its Subsidiaries considered as
one enterprise, incurred by the Company, except obligations incurred in the
ordinary course of business, (iv) any dividend or distribution of any kind
declared, paid or made on the capital stock of the Company or any of its
Subsidiaries, or (v) any loss or damage (whether or not insured) to the physical
property of the Company or any of its Subsidiaries which has been sustained
which has a Material Adverse Effect.
 
4.8  Reporting Status; Disclosure. The Company has filed in a timely manner all
documents and reports that the Company was required to file under the Exchange
Act during the twelve months preceding the date of this Agreement or has
received a valid extension of such time of filing and has filed any such
documents and reports prior to the expiration of any such extension. The
Exchange Act Documents complied in all material respects with the applicable
requirements of the SEC, including the rules and regulations promulgated under
the Securities Act and the Exchange Act as required as of their respective
filing dates and the information contained therein was accurate, true and
complete in all material respects as of such filing date. The representations
and warranties of the Company contained in this Section 4 as of the date hereof
and as of the Closing Date are accurate, true and complete in all material
respects.
 
5

--------------------------------------------------------------------------------


 
4.9  Nasdaq Compliance; Listing of the Shares. (a) The Company’s Common Stock is
registered pursuant to Section 12(b) of the Exchange Act and is listed on The
Nasdaq Capital Market (“Nasdaq”), and the Company has taken no action designed
to, or likely to have the effect of, terminating the registration of the Common
Stock under the Exchange Act or de-listing the Common Stock from Nasdaq. In
accordance with Nasdaq Marketplace Rule 4350(i), shareholder approval for the
issuance of the Securities was obtained at the Company’s Annual Meeting of
Shareholders on December 27, 2006, as reported in the Exchange Act Documents.
(b) The Company shall comply with all requirements of the NASD with respect to
the issuance of the Securities and the listing thereof on Nasdaq. The Company
shall use its best efforts to take such actions as may be necessary after the
Closing for the listing of the Securities on Nasdaq.
 
4.10  No Manipulation of Stock. The Company has not taken and will not take any
action designed to or that might reasonably be expected to cause or result in
stabilization or manipulation of the price of the Common Stock to facilitate the
sale or resale of the Securities.
 
4.11  Company not an “Investment Company”. The Company is not, and as a result
of the transactions contemplated by this Agreement will not be, an “investment
company” or an entity “controlled” by an “investment company” within the meaning
of the Investment Company Act.
 
4.12  Transactions with Affiliates and Employees. Except as set forth in the
Exchange Act Documents, none of the officers or directors of the Company is a
party to any transaction with the Company (other than for services as officers
and directors), since the beginning of the current fiscal year in excess of
$120,000 other than (a) payment of salary or consulting fees for services
rendered, (b) reimbursement for expenses incurred or advances made on behalf of
the Company, (c) interests arising solely as a shareholder of the Company or its
subsidiaries, and (d) employee benefits, including stock option agreements under
any stock option plan of the Company.
 
4.13  Accountants. To the Company’s knowledge, Murrell, Hall, McIntosh & Co.
PLLP are independent accountants as required by the Securities Act and the rules
and regulations promulgated thereunder.
 
4.14  Contracts. The contracts described in the Exchange Act Documents that are
material to the Company are in full force and effect on the date hereof, and
neither the Company nor, to the Company's knowledge, any other party to such
contracts is in breach of or default under any of such contracts which would
have a Material Adverse Effect.
 
4.15  Taxes. The Company has filed all necessary federal, state and foreign
income and franchise tax returns and has paid or accrued all taxes shown as due
thereon, and the Company has no knowledge of a tax deficiency which has been or
might be asserted or threatened against it which would have a Material Adverse
Effect.
 
6

--------------------------------------------------------------------------------


 
4.16  Transfer Taxes. On the Closing Date, all stock transfer or other taxes
(other than income taxes) which are required to be paid in connection with the
sale and transfer of the Securities to be sold to the Investor hereunder will
be, or will have been, fully paid or provided for by the Company and all laws
imposing such taxes will be or will have been fully complied with.
 
4.17  Private Offering. The Company has not distributed and will not distribute
prior to the Closing Date any offering material in connection with this Offering
and sale of the Securities other than the exhibits attached hereto and the
corporate presentation containing certain financial projections which constitute
material non-public information (the “Corporate Presentation”). The Company has
not in the past nor will it hereafter take any action to sell, offer for sale or
solicit offers to buy any securities of the Company which would bring the offer,
issuance or sale of the Securities as contemplated by this Agreement, within the
provisions of Section 5 of the Securities Act, unless such offer, issuance or
sale was or shall be within the exemptions of Section 4 of the Securities Act
and Regulation S promulgated thereunder. However, the Company shall not be
restricted from the issuance of (i) Common Stock to the Wo Hing Li upon
conversion of certain outstanding debt owed thereto, subject to shareholder
approval and upon and subject to the occurrence of certain events, (ii) equity
securities or warrants or other convertible securities issued, sold or otherwise
disposed of pursuant to lending/credit arrangements to which the Company or its
Subsidiaries are a party, (iii) equity securities issued or sold in connection
with commercial or strategic partnership arrangements entered into for primarily
non-equity financing purposes, (iv) equity securities issued on a pro rata basis
to all holders of a class of outstanding equity securities of the Company as a
result of a stock split or stock dividend, (v) equity securities or options to
acquire equity securities issued pursuant to employee stock option, purchase or
similar equity-based stock incentive plans in effect as of the date of this
Agreement, (vi) equity securities sold or otherwise disposed of pursuant to
plans adopted in compliance with Rule 10b5-1 under the Exchange Act, and (vii)
equity securities issued in connection with acquisitions where such equity
securities are issued by the Company as consideration to the purchaser in such
acquisition. 
 
4.18  Limited Standstill. The Company will make available to the Investors on
the Closing Date copies of the Limited Standstill Agreements, substantially in
the form attached hereto as Exhibit B, executed by each of the Company’s
directors, the Company’s President and the Company’s Chief Financial Officer.
The Company represents and warrants to the Investors that, as of the date of the
Agreements, no other member of the Company’s management owns equity securities
or securities or instruments convertible into or exchangeable for equity
securities of the Company.
 
4.19  Foreign Corrupt Practices; Anti Money Laundering. Neither the Company, nor
to the knowledge of the Company, any agent or other person acting on behalf of
the Company, has violated in any material respect any provision of the Foreign
Corrupt Practices Act of 1977, as amended, at any time the Company has been
subject thereto. The operations of the Company and its subsidiaries are and have
been conducted at all times in compliance with the money laundering statutes of
applicable jurisdictions, the rules and regulations thereunder and any related
or similar rules, regulations or guidelines, issued, administered or enforced by
any applicable governmental authority (collectively, the “Money Laundering
Laws”) and no action, suit or proceeding by or before any court or governmental
authority or arbitrator involving the Company or its subsidiaries with respect
to the Money Laundering Laws is pending or, to the Company’s knowledge,
threatened.
 
7

--------------------------------------------------------------------------------


 
4.20  Acknowledgement Regarding Investors’ Purchase of Securities. The Company
acknowledges and agrees that each of the Investors is acting solely in the
capacity of an arm’s length purchaser with respect to the Agreements and the
transactions contemplated thereby. The Company further represents to each
Investor that the Company’s decision to enter into this Agreement has been based
solely on the independent evaluation of the transactions contemplated hereby by
the Company and its representations.
 
4.21  Disclosure. Following the issuance of the press release and the Form 8-K
in accordance with Section 10 hereof, the Investors will not, to the Company’s
knowledge, possess any material non-public information concerning the Company.
The Company acknowledges that the Investor is relying on the representations,
acknowledgements and agreements made by the Company in this Section 4 and
elsewhere in this Agreement in making decisions concerning an investment in the
Company’s securities.
 
5.  Additional Covenants of the Company.
 
5.1  The Company agrees to reserve for issuance on the Closing Date an aggregate
of 2,000,000 shares of Common Stock (the “Make Good Shares”) for issuance to
Investors in accordance with the following:
 
(a) If the Company’s net income for the fiscal year ending June 30, 2007, is
less than US$10.4 million, as set forth in the Company’s audited financial
statements as filed with the SEC in the Company’s Annual Report on Form 10-K for
the fiscal year ended June 30, 2007 (and any amendments thereto), then the
Company shall provide to the Company’s Transfer Agent an instruction notice
substantially in the form attached hereto as Exhibit A, with a copy to
Investors, to issue 2,000,000 Make Good Shares to the Investors on a pro-rata
basis; provided, however, that if no Make Good Shares are to be issued pursuant
to this Section 5.1(a), then such shares shall continue to be reserved by the
Company for issuance, if required, in accordance with Section 5.1(b) below;
 
(b) If no Make Good Shares are required to be issued pursuant to Section 5.1(a)
above and the Company’s net income for the fiscal year ending June 30, 2008, is
less than 95% of projected net income of US$13.1 million, that is US$12,445,000,
as set forth in the Company’s audited financial statements as filed with the SEC
in the Company’s Annual Report on Form 10-K for the fiscal year ended June 30,
2008 (and any amendments thereto), then the Company shall provide to the
Company’s Transfer Agent an instruction notice substantially in the form
attached hereto as Exhibit A, with a copy to Investors, to issue 2,000,000 Make
Good Shares to the Investors on a pro-rata basis.
 
(c) In the event that liquidated damages are required to be paid to Investors as
set forth in Section 8.1 below in connection with a Registration Default (as
defined below), then, prior to the determination required under Section 5.4(a)
and (b) above, the amount of any such liquidated damages required to be paid
pursuant to Section 8.1 shall be deducted from the required net income amount
set forth in Section 5.1 (a) and (b) above with respect to the fiscal year in
which such liquidated damages are paid.
 
8

--------------------------------------------------------------------------------


 
(d) No portion of the Make Good Shares may be transferred to Investors or
registered for resale prior to the filing of the Company’s Form 10-K for the
respective fiscal year or, if later, thirty (30) days after the effective date
of the Registration Statement for the Securities sold in the Offering.


6.  Representations, Warranties and Covenants of the Investor.
 
6.1  The Investor represents and warrants to, and covenants with, the Company
that: (i) the Investor is either an “accredited investor” as defined in
Regulation D under the Securities Act or a non-U.S. person as defined in
Regulation S under the Securities Act who is acquiring the Securities in an
offshore transaction, and the Investor is also knowledgeable, sophisticated and
experienced in making, and is qualified to make decisions with respect to
investments in shares presenting an investment decision like that involved in
the purchase of the Securities, including investments in securities issued by
the Company and investments in comparable companies, and has requested,
received, reviewed and considered all information it deemed relevant in making
an informed decision to purchase the Securities; (ii) the Investor understands
that the Securities are “restricted securities” and have not been registered
under the Securities Act and is acquiring the number of Securities set forth in
paragraph 4 of the Stock Purchase Agreement in the ordinary course of its
business and for its own account and not with a view towards, or for resale in
connection with, the public sale or distribution thereof, except pursuant to
sales registered or exempted under the Securities Act (including pursuant to the
Registration Statement (as defined in Section 8.1 below), and has no agreement
or understanding, directly or indirectly, with any person to distribute any of
the Securities; (iii) the Investor will not, directly or indirectly, offer,
sell, pledge, transfer or otherwise dispose of (or solicit any offers to buy,
purchase or otherwise acquire or take a pledge of) any of the Securities except
in compliance with the Securities Act, applicable state securities laws and the
respective rules and regulations promulgated thereunder; (iv) the Investor has
completed or caused to be completed and delivered to the Company the Investor
Questionnaire and has answered all questions on the Investor Questionnaire for
use in preparation of the Registration Statement and the answers thereto are
true, correct and complete in all material respects as of the date hereof and
will be true, correct and complete in all material respects as of the Closing
Date; (v) the Investor will notify the Company immediately of any change in any
of such information until such time as the Investor has sold all of its
Securities or until the Company is no longer required to keep the Registration
Statement effective; (vi) the Investor has, in connection with its decision to
purchase the number of Securities set forth in paragraph 4 of the Stock Purchase
Agreement, relied only upon the Exchange Act Documents and the representations
and warranties of the Company contained herein; and (vii) the Investor has
reviewed the Company’s Exchange Act Documents, and specifically has read and
understands the “Risk Factors” contained therein and has considered those and
other risks in deciding to purchase the Securities; and (viii) the Investor is
not purchasing the Securities as a result of any advertisement, article, notice
or other communication regarding the Securities published in any newspaper,
magazine or similar media or broadcast over television or radio or presented at
any seminar or any other general solicitation or general advertisement. The
Investor understands that its acquisition of the Securities has not been
registered under the Securities Act or registered or qualified under any state
securities law in reliance on specific exemptions therefrom, which exemptions
may depend upon, among other things, the representations of the Investor,
including the bona fide nature of the Investor’s investment intent, as contained
herein. The Investor acknowledges and agrees that a restrictive legend will be
included on the Securities as follows:
 
THE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR ANY STATE IN RELIANCE UPON AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND,
ACCORDINGLY, MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR HYPOTHETICATED
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR IN
ACCORDANCE WITH AN EXEMPTION THEREFROM, IF AVAILABLE, OR IN A TRANSACTION NOT
SUBJECT TO THE REGISTRATION REQUIREMENTS OF THE ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS, AS EVIDENCED BY AN OPINION OF COUNSEL FOR THE
TRANSFEROR REASONABLY SATISFACTORY TO THE COMPANY, PROVIDED THAT NO SUCH OPINION
OR ANY CONSENT BY THE COMPANY SHALL BE REQUIRED FOR PLEDGE OF THE SECURITIES
PURSUANT TO A BONA FIDE MARGIN OR FINANCING ARRANGEMENT.
 
9

--------------------------------------------------------------------------------




6.2  The Investor acknowledges that no action has been or will be taken in any
jurisdiction outside the United States by the Company that would permit an
offering of the Securities, or possession or distribution of offering materials
in connection with the issue of the Securities, in any jurisdiction outside the
United States where legal action by the Company for that purpose is required.
Each Investor outside the United States will comply with all applicable laws and
regulations in each foreign jurisdiction in which it purchases, offers, sells or
delivers Securities or has in its possession or distributes any offering
material, in all cases at its own expense.
 
6.3  The Investor further represents and warrants to, and covenants with, the
Company that (i) the Investor has full right, power, authority and capacity to
enter into this Agreement and to consummate the transactions contemplated hereby
and has taken all necessary action to authorize the execution, delivery and
performance of this Agreement; and (ii) this Agreement constitutes a valid and
binding obligation of the Investor enforceable against the Investor in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and except as the indemnification agreements of the Investors herein may be
legally unenforceable.
 
6.4  Investor will not, prior to the effectiveness of the Registration
Statement, directly or indirectly, sell, offer to sell, solicit offers to buy,
dispose of, loan, pledge or grant any right with respect to (collectively, a
"Disposition") the Securities in violation of the Securities Act. The Investor
has not, during the 15 days prior to the date of this Agreement, directly or
indirectly, traded in the Securities or established any hedge or other position
in the Securities that is outstanding on the Closing Date and that is designed
to or expected to lead to or result in a Disposition by the Investor or any
other person or entity, nor will Investor engage in any hedging or other
transaction which is designed to or could reasonably be expected to lead to or
result in a Disposition of Securities by the Investor or any other person or
entity in violation of the Securities Act. For purposes of the preceding
sentence, “hedging or other transactions” would include without limitation
effecting any short sale or having in effect any short position (whether or not
such sale or position is against the box and regardless of when such position
was entered into) or any purchase, sale or grant of any right (including without
limitation any put or call option) with respect to the Securities of the Company
or with respect to any security (other than a broad-based market basket or
index) that includes, relates to or derives any significant part of its value
from the Securities.
 
10

--------------------------------------------------------------------------------


 
6.5  The Investor understands that nothing in the Exchange Act Documents, this
Agreement or any other materials presented to the Investor in connection with
the purchase and sale of the Securities constitutes legal, tax or investment
advice. The Investor has consulted such legal, tax and investment advisors as
it, in its sole discretion, has deemed necessary or appropriate in connection
with its purchase of Securities.
 
6.6  The Investor represents to the Company that, at all time during the
Offering, the Investor has maintained in confidence all material non-public
information relating to the Company received by the Investor from the Company or
the Placement Agents, and covenants that from the date hereof it will maintain
in confidence all material non-public information regarding the Offering and the
Corporate Presentation received by the Investor from the Company or the
Placement Agents until such information (a) is disclosed by the Company pursuant
to Section 10 below or otherwise, (b) becomes generally publicly available other
than through a violation of this provision by the Investor or its agents, or (c)
is required to be disclosed in legal, regulatory or administrative proceedings
or similar process; provided, however, that before making any disclosure in
reliance on this Section 6.6, the Investor will give the Company at least
fifteen (15) days prior written notice ( or such shorter period as may be
required by law) specifying the circumstances giving rise thereto and will
furnish only that portion of the non-public information which is legally
required and will exercise its commercially reasonable efforts to ensure that
confidential treatment will be accorded any non-public information so furnished.
 
6.7  The Investor acknowledges that it has independently evaluated the merits of
the transaction contemplated by this Agreement, that it has independently
determined to enter into the transaction contemplated hereby, that it is not
relying on any advice from or evaluation by any Other Investor, and that it is
not acting in concert with any Other Investor in making its purchase of the
Securities hereunder. The Investor acknowledges that the Investors have not
taken any actions that would deem the Investors to be members of a “group” for
purposes of Section 13(d) of the Exchange Act.
 
6.8  The Investor agrees to comply with the requirements of Regulation M, if
applicable, with respect to the sale of the Securities by the Investor. The
Investor hereby confirms its understanding that it may not cover short sales
made prior to the effective date of the Registration Statement with Securities
registered for resale thereon. The Investor acknowledges that it does not intend
to cover short positions made by it before the effective date with Securities
held by it and registered on the Registration Statement.
 
11

--------------------------------------------------------------------------------


 
7.  Survival of Representations, Warranties and Agreements. Notwithstanding any
investigation made by any party to this Agreement, all covenants, agreements,
representations and warranties made by the Company and the Investor herein shall
survive the execution of this Agreement, the delivery to the Investor of the
Securities being purchased and the payment therefor.
 
8.   Registration of the Securities; Compliance with the Securities Act.
 
8.1  Registration Requirement. Subject to the terms and limitations hereof, the
Company shall file a registration statement on Form S-3, if available, or other
appropriate registration document under the Securities Act (the “Registration
Statement”) for resale of the Securities and those shares held by certain
existing shareholders of the Company (the “Registrable Securities”) and shall
use its reasonable best efforts to maintain the Registration Statement effective
for a period of twenty-four (24) months at the Company’s expense (the
“Effectiveness Period”). The Company shall file such Registration Statement no
later than ninety (90) days after the Closing Date (the “Filing Default”), and
shall use reasonable best efforts to cause such Registration Statement to become
effective within one hundred and fifty (150) days after the Closing Date (the
“Effectiveness Default”, and each of an Effectiveness Default and a Filing
Default, a “Registration Default”). Subject to the conditions and limitations
hereof, including the limitations set forth in Sections 8.2 and 8.3, in the
event of a Registration Default, the Company shall be required to make a cash
payment, as liquidated damages, to the Investor for each 30-day period of a
Registration Default, in an amount equal to of 1.0% of the aggregate purchase
price (the “Purchase Price”) paid by the Investor as set forth in paragraph 4 of
the Stock Purchase Agreement; provided, however, that in no event shall the
aggregate amount payable hereunder with respect to a Registration Default exceed
6% of the Purchase Price paid by the Investor; and provided, further, that the
Company shall have no obligation to pay any such liquidated damages to the
Investor during a Registration Default for any delay substantially due to (i)
issues raised by the SEC, the NASD or Nasdaq relating to the applicability of
Rule 415 under the Securities Act to the Registration Statement, the resale of
the Securities, the form or structure of the Offering, or the acts or omissions
of persons or entities other than the Company, or (ii) information required from
the Investor. The liquidated damages payable herein shall apply on a pro-rata
basis for any portion of a 30-day period of a Registration Default. For the
avoidance of doubt, any right to receive such cash payment shall be the
Investor’s sole and exclusive remedy for the failure of the Company to satisfy
the obligations under this Section 8.1.
 
8.2  Rule 415; Cutback. Notwithstanding the registration obligations set forth
in Section 8.1, in the event the SEC informs the Company that all of the
Registrable Securities cannot, as a result of the application of Rule 415, be
registered for resale on a single registration statement, the Company agrees to
promptly (i) inform each of the holders thereof and use its reasonable best
efforts to file amendments to the Initial Registration Statement as required by
the SEC and/or (ii) withdraw the Initial Registration Statement and file a new
registration statement (a “New Registration Statement”), in either case covering
the maximum number of Registrable Securities permitted to be registered by the
SEC on Form S-3 or such other form available to register for resale the
Registrable Securities.  In such event, the Investors shall have the right to
have all of their shares registered in such Initial Registration Statement, as
amended, or New Registration Statement, as the case may be, before any other
shareholder of the Company shall have the right to register its Registrable
Securities.  In the event the Company amends the Initial Registration Statement
or files a New Registration Statement, as the case may be, under clauses (i) or
(ii) above, the Company will use its reasonable best efforts to file with the
SEC, as promptly as allowed by SEC or staff guidance provided to the Company or
to registrants of securities in general, one or more registration statements on
Form S-3 or such other form available to register for resale those Registrable
Securities that were not registered for resale on the Initial Registration
Statement, as amended, or the New Registration Statement (the “Remainder
Registration Statements”).
 
12

--------------------------------------------------------------------------------


 
8.3  Limitation to Registration Requirement. The Company shall not be obligated
to effect any registration of the Registrable Securities or take any other
action pursuant to this Section 8 (i) in any particular jurisdiction in which
the Company would be required to execute a general consent to service of process
in effecting such registration, qualification or compliance unless the Company
is already subject to service in such jurisdiction and except as may be required
by the Securities Act, or (ii) during any period in which the Company suspends
the rights of an Investor after giving the Investor a Suspension Notice (defined
below) pursuant to Section 8.8 hereof.
 
8.4  Expenses of Registration. Except as otherwise expressly set forth, the
Company shall bear all expenses incurred by the Company in compliance with the
registration obligation of the Company, including, without limitation, all
registration and filing fees, printing expenses, fees and disbursements of
counsel for the Company incurred in connection with any registration,
qualification or compliance pursuant to the Agreements. All underwriting
discounts, selling commissions and expense allowances applicable to the sale by
the Investor of Registrable Securities and all fees and disbursements of counsel
for the Investor shall be borne by the Investor.
 
8.5  Registration Procedures. The Company shall:
 
(a)  Subject to the prompt receipt of necessary information from the Investors,
prepare and file with the SEC such amendments and supplements to the
Registration Statement and the prospectus used in connection with the
Registration Statement as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of securities covered by the
Registration Statement;
 
(b)  Respond as promptly as reasonably practicable to any comments received from
the SEC with respect to the Registration Statement or any amendment thereto.
 
(c)  Notify the Investor as promptly as reasonably practicable and (if requested
by any such person) confirm such notice in writing no later than one trading day
following the day (A) when a prospectus or any prospectus supplement or
post-effective amendment to the Registration Statement is proposed to be filed
and (B) with respect to the Registration Statement or any post-effective
amendment, when the same has become effective;
 
(d)  Furnish such number of prospectuses and other documents incident thereto,
including supplements and amendments, as the Investor may reasonably request,
together with a copy of a letter from the Company substantially in the form
attached hereto as Exhibit C;
 
13

--------------------------------------------------------------------------------


 
(e)  Use its reasonable best efforts to avoid the issuance of, or, if issued,
obtain the withdrawal of (i) any order suspending the effectiveness of the
Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, at the earliest practicable moment;
 
(f)  Use its reasonable best efforts to comply with all applicable rules and
regulations of the U.S. federal and state securities laws applicable to the
Registration Statement; and
 
(g)  Take such action, consistent with Section 11 below, as is necessary to
cause the Company’s transfer agent promptly after the effective date of the
Registration Statement, to effect the removal of the legend set forth in Section
6.1 above.


8.6  Statement of Beneficial Ownership. The Company may require the Investor to
furnish to the Company a certified statement as to the number of shares of
Common Stock beneficially owned by such Investor and the controlling person
thereof and any other such information regarding the Investor, the Registrable
Securities held by the Investor and the intended method of disposition of such
securities as shall be reasonably required with respect to the registration of
the Investor’s Registrable Securities. The Investor hereby understands and
agrees that the Company may, in its sole discretion, exclude the Investor’s
shares of Common Stock from the Registration Statement in the event that the
Investor fails to provide such information requested by the Company within the
time period reasonably specified by the Company or is required to do so by
applicable law.
 
8.7  Compliance. The Investor covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to such
Investor in connection with sales of Registrable Securities pursuant to the
registration statement required hereunder.
 
8.8  Transfer of Securities After Registration; Suspension.
 
(a) The Investor agrees that it will not effect any disposition of the
Securities or its right to purchase the Securities that would constitute a sale
within the meaning of the Securities Act except as contemplated in the
Registration Statement referred to in Section 8.1 and as described below or as
otherwise permitted by law, and that it will promptly notify the Company of any
changes in the information set forth in the Registration Statement regarding the
Investor or its plan of distribution.


(b) Except in the event that paragraph (c) below applies, the Company shall
(i) if deemed necessary by the Company, prepare and file from time to time with
the SEC a post-effective amendment to the Registration Statement or a supplement
to the related Prospectus or a supplement or amendment to any document
incorporated therein by reference or file any other required document so that
such Registration Statement will not contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading, and so that, as thereafter made
available to or, if required, delivered to purchasers of the Securities being
sold thereunder in accordance with the Securities Act, such Prospectus will not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading; (ii) to
the extent required under the Securities Act, provide the Investor copies of any
documents filed pursuant to Section 8.8(b)(i); and (iii) inform each Investor
that the Company has complied with its obligations in Section 8.8(b)(i) (or
that, if the Company has filed a post-effective amendment to the Registration
Statement which has not yet been declared effective, the Company will notify the
Investor to that effect, will use its commercially reasonable efforts to secure
the effectiveness of such post-effective amendment as promptly as possible and
will promptly notify the Investor pursuant to Section 8.8(b)(i) hereof when the
amendment has become effective).
 
14

--------------------------------------------------------------------------------




(c) Subject to paragraph (d) below, in the event (i) of any request by the SEC
or any other federal or state governmental authority during the period of
effectiveness of the Registration Statement for amendments or supplements to a
Registration Statement or related Prospectus or for additional information,
(ii) of the issuance by the SEC or any other federal or state governmental
authority of any stop order suspending the effectiveness of a Registration
Statement or the initiation of any proceedings for that purpose, (iii) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Securities for sale
in any jurisdiction or the initiation or threatening of any proceeding for such
purpose, or (iv) of any event or circumstance which, upon the advice of its
counsel, necessitates the making of any changes in the Registration Statement or
Prospectus, or any document incorporated or deemed to be incorporated therein by
reference, so that, in the case of the Registration Statement, it will not
contain any untrue statement of a material fact or any omission to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading, and that in the case of the Prospectus, it will not
contain any untrue statement of a material fact or any omission to state a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, then the Company shall deliver a certificate in writing to the
Investor (the “Suspension Notice”) to the effect of the foregoing and, upon
receipt of such Suspension Notice, the Investor will refrain from selling any
Securities pursuant to the Registration Statement (a “Suspension”) until the
Investor’s receipt of notice from the Company that a supplemented or amended
Prospectus has been prepared and filed by the Company with the SEC and is
available electronically, or, if required in accordance with the Securities Act,
until it is advised in writing by the Company that the current Prospectus may be
used, and has received copies of any additional or supplemental filings that are
incorporated or deemed incorporated by reference in any such Prospectus. In the
event of any Suspension, the Company will use its commercially reasonable
efforts to cause the use of the Prospectus so suspended to be resumed as soon as
reasonably practicable after the delivery of a Suspension Notice to the
Investor.


(d)  Provided that a Suspension is not then in effect, the Investor may sell
Securities under the Registration Statement, provided that it arranges for
delivery of a current Prospectus to the transferee of such Securities, if
required under applicable law. Upon receipt of a request therefor, the Company
has agreed, if required under applicable law, to provide an adequate number of
current Prospectuses to the Investor and to supply copies to any other parties
requiring such Prospectuses.
 
(e)  In the event of a sale of Securities by the Investor pursuant to the
Registration Statement, the Investor must also deliver to the Company’s transfer
agent, with a copy to the Company, a certificate of subsequent sale
substantially in the form included in Exhibit C attached hereto, so that the
Securities may be properly transferred.
 
15

--------------------------------------------------------------------------------


 
8.9  Indemnification. For the purpose of this Section 8.9:
 
(i) the term “Selling Holder” shall include the Investor and any affiliate of
such Investor;


(ii) the term “Registration Statement” shall include the Prospectus in the form
first filed with the SEC pursuant to Rule 424(b) of the Securities Act or filed
as part of the Registration Statement at the time of effectiveness if no
Rule 424(b) filing is required, together with any exhibit, supplement or
amendment included in or relating to the Registration Statement referred to in
Section 8.5; and


(iii) the term “untrue statement” shall include any untrue statement or alleged
untrue statement, or any omission or alleged omission to state in the
Registration Statement a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.


(a) The Company agrees to indemnify and hold harmless each Selling Holder from
and against any losses, claims, damages or liabilities to which such Selling
Holder may become subject (under the Securities Act or otherwise) insofar as
such losses, claims, damages or liabilities (or actions or proceedings in
respect thereof) arise out of, or are based upon (i) any breach of the
representations or warranties of the Company contained herein or failure to
comply with the covenants and agreements of the Company contained herein,
(ii) any untrue statement of a material fact contained in the Registration
Statement as amended at the time of effectiveness or any omission of a material
fact required to be stated therein or necessary to make the statements therein
not misleading, or (iii) any failure by the Company to fulfill any undertaking
included in the Registration Statement as amended at the time of effectiveness,
and the Company will reimburse such Selling Holder for any reasonable legal or
other expenses reasonably incurred in investigating, defending or preparing to
defend any such action, proceeding or claim, or preparing to defend any such
action, proceeding or claim, provided, however, that the Company shall not be
liable in any such case to the extent that such loss, claim, damage or liability
arises out of, or is based upon, an untrue statement made in such Registration
Statement or any omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading in reliance upon and in
conformity with written information furnished to the Company by or on behalf of
such Selling Holder specifically for use in preparation of the Registration
Statement or the failure of such Selling Holder to comply with its covenants and
agreements contained in Section 8.8 hereof respecting sale of the Securities or
any statement or omission in any Prospectus that is corrected in any subsequent
Prospectus. The Company shall reimburse each Selling Holder for the amounts
provided for herein on demand as such expenses are incurred.


(b) The Investor agrees to indemnify and hold harmless the Company and each
person, if any, who controls the Company within the meaning of Section 15 of the
Securities Act, each officer of the Company who signs the Registration Statement
and each director of the Company from and against any losses, claims, damages or
liabilities to which the Company (or any such officer, director or controlling
person) may become subject (under the Securities Act or otherwise), insofar as
such losses, claims, damages or liabilities (or actions or proceedings in
respect thereof) arise out of, or are based upon, (i) any failure to comply with
the covenants and agreements contained in Section 8.8 hereof respecting sale of
the Securities, or (ii) any untrue statement of a material fact contained in the
Registration Statement or any omission of a material fact required to be stated
therein or necessary to make the statements therein not misleading if such
untrue statement or omission was made in reliance upon and in conformity with
written information furnished by or on behalf of the Investor specifically for
use in preparation of the Registration Statement, and the Investor will
reimburse the Company (or such officer, director or controlling person), as the
case may be, for any legal or other expenses reasonably incurred in
investigating, defending or preparing to defend any such action, proceeding or
claim; provided that the Investor’s obligation to indemnify the Company shall be
limited to the net amount received by the Investor from the sale of the
Securities.
 
16

--------------------------------------------------------------------------------




(c) Promptly after receipt by any indemnified person of a notice of a claim or
the beginning of any action in respect of which indemnity is to be sought
against an indemnifying person pursuant to this Section 8.9, such indemnified
person shall notify the indemnifying person in writing of such claim or of the
commencement of such action, but the omission to so notify the indemnifying
person will not relieve it from any liability which it may have to any
indemnified person under this Section 8.9 (except to the extent that such
omission materially and adversely affects the indemnifying person’s ability to
defend such action) or from any liability otherwise than under this Section 8.9.
Subject to the provisions hereinafter stated, in case any such action shall be
brought against an indemnified person, the indemnifying person shall be entitled
to participate therein, and, to the extent that it shall elect by written notice
delivered to the indemnified person promptly after receiving the aforesaid
notice from such indemnified person, shall be entitled to assume the defense
thereof, with counsel reasonably satisfactory to such indemnified person. After
notice from the indemnifying person to such indemnified person of its election
to assume the defense thereof, such indemnifying person shall not be liable to
such indemnified person for any legal expenses subsequently incurred by such
indemnified person in connection with the defense thereof, provided, however,
that if there exists or shall exist a conflict of interest that would make it
inappropriate, in the opinion of counsel to the indemnified person, for the same
counsel to represent both the indemnified person and such indemnifying person or
any affiliate or associate thereof, the indemnified person shall be entitled to
retain its own counsel at the expense of such indemnifying person; provided,
however, that no indemnifying person shall be responsible for the fees and
expenses of more than one separate counsel (together with appropriate local
counsel) for all indemnified parties. In no event shall any indemnifying person
be liable in respect of any amounts paid in settlement of any action unless the
indemnifying person shall have approved the terms of such settlement; provided
that such consent shall not be unreasonably withheld. No indemnifying person
shall, without the prior written consent of the indemnified person, effect any
settlement of any pending or threatened proceeding in respect of which any
indemnified person is or could have been a party and indemnification could have
been sought hereunder by such indemnified person, unless such settlement
includes an unconditional release of such indemnified person from all liability
on claims that are the subject matter of such proceeding.
 
17

--------------------------------------------------------------------------------




(d) If the indemnification provided for in this Section 8.9 is unavailable to or
insufficient to hold harmless an indemnified person under subsection (a) or (b)
above in respect of any losses, claims, damages or liabilities (or actions or
proceedings in respect thereof) referred to therein, then each indemnifying
person shall contribute to the amount paid or payable by such indemnified person
as a result of such losses, claims, damages or liabilities (or actions in
respect thereof) in such proportion as is appropriate to reflect the relative
fault of the Company on the one hand and the Investor, as well as any Other
Investors under such registration statement, on the other in connection with the
statements or omissions or other matters which resulted in such losses, claims,
damages or liabilities (or actions in respect thereof), as well as any other
relevant equitable considerations. The relative fault shall be determined by
reference to, among other things, in the case of an untrue statement, whether
the untrue statement relates to information supplied by the Company on the one
hand or an Investor or other Investors on the other and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such untrue statement. The Company and the Investor agree that it would not be
just and equitable if contribution pursuant to this subsection (d) were
determined by pro rata allocation (even if the Investor and Other Investors were
treated as one entity for such purpose) or by any other method of allocation
which does not take into account the equitable considerations referred to above
in this subsection (d). The amount paid or payable by an indemnified person as a
result of the losses, claims, damages or liabilities (or actions in respect
thereof) referred to above in this subsection (d) shall be deemed to include any
legal or other expenses reasonably incurred by such indemnified person in
connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this subsection (d), the Investor shall not be
required to contribute any amount in excess of the amount by which the net
amount received by the Investor from the sale of the Securities to which such
loss relates exceeds the amount of any damages which such Investor has otherwise
been required to pay by reason of such untrue statement. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. The Investor’s obligations in this
subsection to contribute shall be in proportion to such Investor’s sale of
Securities to which such loss relates and shall not be joint with any Other
Investors.


(e) The parties to this Agreement hereby acknowledge that they are sophisticated
business persons who were represented by counsel during the negotiations
regarding the provisions hereof including, without limitation, the provisions of
this Section 8.9, and are fully informed regarding said provisions. They further
acknowledge that the provisions of this Section 8.9 fairly allocate the risks in
light of the ability of the parties to investigate the Company and its business
in order to assure that adequate disclosure is made in the Registration
Statement as required by the Securities Act and the Exchange Act. The parties
are advised that federal or state public policy as interpreted by the courts in
certain jurisdictions may be contrary to certain of the provisions of this
Section 8.9, and the parties hereto hereby expressly waive and relinquish any
right or ability to assert such public policy as a defense to a claim under this
Section 8.9 and further agree not to attempt to assert any such defense.


8.10  Termination of Conditions and Obligations. The conditions precedent
imposed by Section 6 or this Section 8 upon the transferability of the
Securities shall cease and terminate as to any particular number of the
Securities when such Securities shall have been effectively registered under the
Securities Act and sold or otherwise disposed of in accordance with the intended
method of disposition set forth in the Registration Statement covering such
Securities or at such time as an opinion of counsel reasonably satisfactory to
the Company shall have been rendered to the effect that such conditions are not
necessary in order to comply with the Securities Act.
 
18

--------------------------------------------------------------------------------


 
8.11  Information Available. So long as the Registration Statement is effective
covering the resale of Securities owned by the Investor, the Company will
furnish or otherwise make available to the Investor:
 
(a) as soon as practicable after it is available, one copy (excluding exhibits)
of its Annual Report on Form 10-K, which Annual Report on Form 10-K shall
contain financial statements audited in accordance with generally accepted
accounting principles by a national firm of certified public accountants;


(b) upon the reasonable request of the Investor, all exhibits excluded by the
parenthetical to subparagraph (a) of this Section 8.11 as filed with the SEC and
all other information that is made available to stockholders; and


(c) upon the reasonable request of the Investor, an adequate number of copies of
the Prospectuses to supply to any other party requiring such Prospectuses; and,
upon the reasonable request of the Investor, the President or the Chief
Financial Officer of the Company (or an appropriate designee thereof) will meet
with the Investor or a representative thereof at the Company’s headquarters to
discuss all information relevant for disclosure in the Registration Statement
covering the Securities and will otherwise cooperate with any Investor
conducting an investigation for the purpose of reducing or eliminating such
Investor’s exposure to liability under the Securities Act, including the
reasonable production of information at the Company’s headquarters; provided,
that the Company shall not be required to disclose any confidential information
to or meet at its headquarters with any Investor until and unless the Investor
shall have entered into a confidentiality agreement in form and substance
reasonably satisfactory to the Company with the Company with respect thereto.


9.  Rule 144. The Company covenants that it will timely file the reports
required to be filed by it under the Securities Act and the Exchange Act and the
rules and regulations adopted by the SEC thereunder, and it will take such
further action as any such Investor may reasonably request, all to the extent
required from time to time to enable such Investor to sell Securities purchased
hereunder without registration under the Securities Act within the limitation of
the exemptions provided by (a) Rule 144 under the Securities Act, as such Rule
may be amended from time to time, or (b) any similar rule or regulation
hereafter adopted by the SEC.
 
19

--------------------------------------------------------------------------------


 
10.  Public Statements.  The Company shall, on or before 8:30 a.m., New York
time, on the first Business Day following execution of the Agreements, issue a
press release disclosing all material terms of the Offering, including the
financial projections contained in the Corporate Presentation.  Within four (4)
Business Days after the Closing Date, the Company shall file a Current Report on
Form 8-K with the SEC (the “8-K Filing”) describing the terms of the Offering
and including as exhibits to the 8-K Filing this Agreement in the form required
by the Exchange Act.  Thereafter, the Company shall timely file any filings and
notices required by the SEC or applicable law with respect to the Offering. The
Company shall not include the name of any Investor in any press release without
the prior written consent of such Investor.
 
11.  Removal of Legends. Certificates evidencing the Securities shall not
contain any legend (including the legend set forth in Section 6.1 above) (i)
while the Registration Statement covering the resale of the Securities is
effective under the Securities Act; (ii) if such Securities are sold pursuant to
Rule 144 (assuming the transferor is not an affiliate of the Company); (iii) if
such Securities are eligible for resale under Rule 144(k); or (iv) if such
legend is not otherwise required under applicable requirements of the Securities
Act. After the effective date of the Registration Statement or at such earlier
time as a legend is no longer required for the Securities, the Company shall, no
later than five business days following the delivery by an Investor to the
Company or the Company’s transfer agent (with notice to the Company) of a
legended certificate representing such Securities (endorsed or with stock powers
attached, signatures guaranteed, and otherwise in form necessary to effect the
re-issuance and/or transfer), take all action as is necessary for a certificate
representing such Securities to be delivered to such Investor that is free from
all restrictive and other legends. The Company shall cause its counsel to issue
a legal opinion to the transfer agent with respect to such matters on the
effective date. Any fees incurred by the transfer agent, counsel to the Company
or otherwise associated with the issuance of such opinion, the removal of the
legend, and the re-issuance of the certificates representing the Securities
shall be borne by the Company. The Company may not make any notation on its
records or give instructions to the transfer agent that enlarge the restrictions
on transfer set forth in this Section 11 with respect to the Securities.
 
12.  Notices. All notices, requests, consents and other communications hereunder
shall be in writing, and shall be deemed given (i) if deposited in the U.S.
mail, on the business day actually received, (ii) if delivered by overnight
courier, on the next business day after delivery to such courier, (iii) if
delivered by facsimile, upon electronic confirmation of receipt and shall be
delivered as addressed as follows:
 
(a) if to the Company, to:


China Precision Steel, Inc.
8th Floor, Teda Building
87 Wing Lok Street
Sheung Wan, Hong Kong
Fax: +1-822-2854-1121
Attention: Leada Tak Tai Li, Chief Financial Officer
 
20

--------------------------------------------------------------------------------




(b) with a copy to:


Kirkpatrick & Lockhart Preston Gates Ellis LLP
One Lincoln Street
Boston, MA 02111
Fax: +1-617-261-3175
Attn: Barbara A. Jones, Esq.


(c) if to the Investor, at its address on the signature page hereto, or at such
other address or addresses as may have been furnished to the Company in writing.


13.  Changes. This Agreement may not be modified or amended except pursuant to
an instrument in writing signed by the Company and the Investor.
 
14.  Headings. The headings of the various sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed to be part of
this Agreement.
 
15.  Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.
 
16.  Governing Law. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of New York.
 
17.  Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall constitute an original, but all of which, when taken
together, shall constitute but one instrument, and shall become effective when
one or more counterparts have been signed by each party hereto and delivered to
the other parties.
 
21

--------------------------------------------------------------------------------



ANNEX II


CHINA PRECISION STEEL, INC.


INVESTOR QUESTIONNAIRE


(ALL INFORMATION WILL BE TREATED CONFIDENTIALLY)



To:
China Precision Steel, Inc.
8th Floor, Teda Building
87 Wing Lok Street
Sheung Wan, Hong Kong



This Investor Questionnaire (“Questionnaire”) must be completed by each
potential investor in connection with the offer and sale of the shares of the
common stock, $0.001 par value per share (the “Securities), of China Precision
Steel, Inc. (“CPSL”). The Securities are being offered and sold by CPSL without
registration under the Securities Act of 1933, as amended (the “Act”), and the
securities laws of certain states, in reliance on the exemptions contained in
Section 4(2) of the Act and on Regulation D and Regulation S promulgated
thereunder and in reliance on similar exemptions under applicable state laws.
CPSL must determine that a potential investor meets certain suitability
requirements before offering or selling Securities to such investor. The purpose
of this Questionnaire is to assure CPSL that each investor will meet the
applicable suitability requirements. The information supplied by you will be
used in determining whether you meet such criteria, and reliance upon the
private offering exemption from registration is based in part on the information
herein supplied.


This Questionnaire does not constitute an offer to sell or a solicitation of an
offer to buy any security. Your answers will be kept strictly confidential.
However, by signing this Questionnaire you will be authorizing CPSL to provide a
completed copy of this Questionnaire to such parties as CPSL deems appropriate
in order to ensure that the offer and sale of the Securities will not result in
a violation of the Act or the securities laws of any state and that you
otherwise satisfy the suitability standards applicable to purchasers of the
Securities. All potential investors must answer all applicable questions and
complete, date and sign this Questionnaire. Please print or type your responses
and attach additional sheets of paper if necessary to complete your answers to
any item.



A.
BACKGROUND INFORMATION



Name:

--------------------------------------------------------------------------------


Business Address:

--------------------------------------------------------------------------------

(Number and Street)
 

--------------------------------------------------------------------------------

(City)
(State)
(Zip Code)

         
Telephone Number: (___) 

--------------------------------------------------------------------------------

 
1

--------------------------------------------------------------------------------


 
Residence Address:

--------------------------------------------------------------------------------

(Number and Street)
 

--------------------------------------------------------------------------------

(City)
(State)
(Zip Code)

 
Telephone Number: (___)    

--------------------------------------------------------------------------------

 

If an individual:
Age: ____________
Citizenship: ________
Where registered to vote: ________

      
If a corporation, partnership, limited liability company, trust or other entity:
 
Type of entity:
__________________________________________________________________________________________________________________
      State of formation: ________________ Date of formation: ________________

      
Social Security or Taxpayer Identification No.

--------------------------------------------------------------------------------


Send all correspondence to (check one): ______ Residence Address ______ Business
Address


Current ownership of securities of CPSL: __________ shares of common stock,
$0.001 value per share (the “Common Stock”); ___________ options to purchase
__________ shares of Common Stock



B.
STATUS AS ACCREDITED INVESTOR



The undersigned is an “accredited investor” as such term is defined in
Regulation D under the Act, as at the time of the sale of the Securities the
undersigned falls within one or more of the following categories (Please initial
one or more, as applicable):
 
____ (1) a bank as defined in Section 3(a)(2) of the Act, or a savings and loan
association or other institution as defined in Section 3(a)(5)(A) of the Act
whether acting in its individual or fiduciary capacity; a broker or dealer
registered pursuant to Section 15 of the Securities Exchange Act of 1934; an
insurance company as defined in Section 2(13) of the Act; an investment company
registered under the Investment Corporation Act of 1940 or a business
development company as defined in Section 2(a)(48) of that Act; a Small Business
Investment Corporation licensed by the U.S. Small Business Administration under
Section 301(c) or (d) of the Small Business Investment Act of 1958; a plan
established and maintained by a state, its political subdivisions, or any agency
or instrumentality of a state or its political subdivisions for the benefit of
its employees, if such plan has total assets in excess of $5,000,000; an
employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974 if the investment decision is made by a plan fiduciary, as
defined in Section 3(21) of such Act, which is either a bank, savings and loan
association, insurance company, or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000 or, if a
self-directed plan, with the investment decisions made solely by persons that
are accredited investors;
 

--------------------------------------------------------------------------------

1  As used in this Questionnaire, the term “net worth” means the excess of total
assets over total liabilities. In computing net worth for the purpose of
subsection (4), the principal residence of the investor must be valued at cost,
including cost of improvements, or at recently appraised value by an
institutional lender making a secured loan, net of encumbrances. In determining
income, the investor should add to the investor’s adjusted gross income any
amounts attributable to tax exempt income received, losses claimed as a limited
partner in any limited partnership, deductions claimed for depiction,
contributions to an IRA or KEOGH retirement plan, alimony payments, and any
amount by which income from long-term capital gains has been reduced in arriving
at adjusted gross income.
 
2

--------------------------------------------------------------------------------




____ (2) a private business development company as defined in Section 202(a)(22)
of the Investment Adviser Act of 1940;


____ (3) an organization described in Section 501(c)(3) of the Internal Revenue
Code of 1986, as amended, corporation, Massachusetts or similar business trust,
or partnership, not formed for the specific purpose of acquiring the Securities
offered, with total assets in excess of $5,000,000;


____ (4) a natural person whose individual net worth, or joint net worth with
that person’s spouse, at the time of such person’s purchase of the Securities
exceeds $1,000,000;


____ (5) a natural person who had an individual income in excess of $200,000 in
each of the two most recent years or joint income with that person’s spouse in
excess of $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year;


____ (6) a trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the Securities offered, whose purchase is directed
by a sophisticated person as described in Rule 506(b)(2)(ii) of Regulation D;
and


____ (7) an entity in which all of the equity owners are accredited investors
(as defined above).



C.
FOR NON-U.S. PERSONS ACQUIRING IN RELIANCE UPON REGULATION S ONLY. PLEASE CHECK
ALL BOXES THAT APPLY.

 

1.
The undersigned has checked the following box as appropriate:

 

  o
The undersigned is an “accredited investor” (as defined above in Part B).

 

  o
The undersigned is not an accredited investor.

 

2. o The undersigned is not a “U.S. person” as defined in Rule 902 of Regulation
S under the Act. Specifically, the undersigned is not:

 
·
A natural person resident in the United States;

     

 
·
A partnership or corporation organized or incorporated under the laws of the
United States;

     

 
·
An estate of which any executor or administrator is a U.S. person;

 
3

--------------------------------------------------------------------------------


 

 
·
A trust of which any trustee is a U.S. person;

     

 
·
An agency or branch of a foreign entity located in the United States;

     

 
·
A non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary for the benefit or account of a U.S. person;

     

 
·
A discretionary account or similar account (other than an estate or trust) held
by a dealer or other fiduciary organized, incorporated, or (if an individual)
resident in the United States; and

     

 
·
A partnership or corporation if:

 
Organized or incorporated under the laws of any foreign jurisdiction; and
 
Formed by a U.S. person principally for the purpose of investing in securities
not registered under the Act, unless it is organized or incorporated, and owned,
by accredited investors (as defined in Rule 501(a)) who are not natural persons,
estates or trusts.
 

3. o The Securities were not offered to the undersigned in the United States.

  

4. o The undersigned was physically outside the United States when the agreement
to acquire the Securities was made. No documents relating to the acquisition of
the Securities were executed by the undersigned in the United States.

  

5. o The undersigned acknowledges that the Securities were not offered by means
of any general solicitation or advertising.

 

6. o The undersigned is purchasing the Securities for its own account for
investment and not on behalf of or for the benefit of any U.S. person.

 

7. o The undersigned has not prearranged the sale of the Securities to any buyer
in the United States and has no present plan or intention to engage in a
distribution of the Securities in the United States.

  

8. o The undersigned agrees that, prior to the expiration of a period commencing
on the closing of the Stock Purchase Agreement and ending one-year thereafter
(the “Restricted Period”), no offers and sales of the Securities shall be made
to U.S. persons or for the account or benefit of U.S. persons except in
compliance with U.S. federal and state securities laws.

  

9. o If the undersigned is a distributor or dealer with respect to the Offering,
the undersigned acknowledges and agrees that it is subject to the same
restrictions as each other Investor.

  
4

--------------------------------------------------------------------------------


 

10. o The undersigned has not engaged in and is not aware of any other person
having engaged in any “directed selling efforts,” as that term is defined in
Rule 902 of Regulation S, in connection with the acquisition of the Securities.

 

11. o The undersigned will not make any sale, transfer or other disposition of
the Securities in violation of the Act, the Securities and Exchange Act of 1934,
as amended (the “Exchange Act”), or the rules and regulations of the Securities
and Exchange Commission (the “Commission”) promulgated thereunder.

 
Note: Each equity owner must submit an individual investor questionnaire.
 
5

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed this Questionnaire this _____
day of February, 2007, and declares under oath that it is truthful and correct.

           

--------------------------------------------------------------------------------

Print Name  
   
   
  By:      

--------------------------------------------------------------------------------

Signature         Title:   

--------------------------------------------------------------------------------

(required for any purchaser that is a corporation,
partnership, trust or other entity)


6

--------------------------------------------------------------------------------


 
EXHIBIT A


INSTRUCTIONS TO ISSUE AND TRANSFER MAKE GOOD SHARES



Pursuant to Section 5.1 of the Stock Purchase Agreement, dated as of February
[20], 2007, among China Precision Steel, Inc. (the “Company”) and the Investors
named therein, the Company hereby instructs Corporate Stock Transfer, Inc., as
the Company’s share registrar and transfer agent, as follows:


These instructions are made pursuant to Section 5.1 [(a)] [(b)] [insert
applicable section reference] of the Stock Purchase Agreement, dated February
16, 2007.


The Company hereby certifies that the condition for issuance of the Make Good
Shares as set forth such Section 5.1 [(a)] [(b)] [insert applicable section
reference] [has] [has not] been satisfied as evidenced in the Company’s audited
financial statements for the fiscal year ended June 30, 200[7] [8] [insert
applicable year] and filed with the U.S. Securities Exchange Commission in the
Company’s Annual Report on Form 10-K for such fiscal year on [insert date of SEC
filing].


Make Good Shares should be issued and transferred to the Investors pro-rata
[insert as appropriate] as set forth below:
 

Amount of Make Good Shares     to be issued:             Form of issuance:      
      Transferees:   [Include names of all Investors]
Name:
    
Address:
    
City/State:
    
Zip:
    
Number of Shares:
    

 

            CHINA PRECISION STEEL, INC.                  Date:
_________________________     By:    

--------------------------------------------------------------------------------

Name:
   
Title:



1

--------------------------------------------------------------------------------



EXHIBIT B


LIMITED STANDSTILL AGREEMENT


This AGREEMENT (the “Agreement”) is made as of the ___ day of February, 2007, by
the signatories hereto (each a “Holder”), in connection with their respective
ownership of shares of China Precision Steel, Inc., a Colorado corporation (the
“Company”). Terms not otherwise defined herein are defined in the Stock Purchase
Agreement among the Company and the Investors named therein; dated as of
February 16, 2007 (the “Stock Purchase Agreement”).
 
NOW THEREFORE, for good and valuable consideration, the sufficiency and receipt
of which consideration are hereby acknowledged, Holder agrees as follows:
 
1.  General.
 
(a)  Holder is a director or executive officer of the Company and the beneficial
owner of the amount of shares of the Common Stock, $0.001 par value, of the
Company (“Common Stock”) and rights to purchase Common Stock as designated on
the signature page hereto (collectively, the “Shares”).
 
(b)  Holder acknowledges that the Company has entered into or will enter into an
agreement with each Investor (a “Stock Purchase Agreement”) for the sale to the
Investors of an aggregate of at least $20,000,000 principal amount of Common
Stock (the “Offering”). Holder understands that, as a condition to Closing, the
Investors have required, and the Company has agreed to obtain, an agreement from
the Holder to refrain from selling any securities of the Company in accordance
with the terms and conditions set forth herein.
 
2.  Share Restriction.
 
(a)  Holder hereby agrees that during the period commencing on the effective
date of the Registration Statement filed pursuant to Section 8 of the Stock
Purchase Agreement and ending on the date that is twelve (12) months thereafter
(the “Restriction Period”), the Holder will not offer, sell, contract to sell,
sell any option or contract to purchase, purchase any option or contract to
sell, sell short, grant any option, right or warrant to purchase, lend or
otherwise transfer or dispose of any Shares or enter into any swap or other
arrangement that transfers any economic consequences of ownership of Shares
other than as may be required in the ordinary course of the Company’s business;
provided, however, that 20% of the Holder’s Shares shall be released from and no
longer subject to the foregoing restrictions after ninety (90) calendar days
following the effective date of such Registration Statement, and further,
provided, that such 20% may, at Holder’s option, be registered for resale under
the Securities Act of 1933, as amended, on the Registration Statement to be
filed pursuant to Section 8 of the Stock Purchase Agreement. The foregoing
sentence shall not apply with respect to an offer made to all shareholders of
the Company in connection with any merger, consolidation or similar transaction
involving the Company. Holder further agrees that the Company is authorized to
and the Company agrees to place “stop orders” on its books to prevent any
transfer of Shares held by Holder in violation of this Agreement.
 
2

--------------------------------------------------------------------------------


 
(b)  Any subsequent issuance to and/or acquisition of Common Stock or the right
to acquire Common Stock by Holder will be subject to the provisions of this
Agreement; provided, however, that the Restriction Period shall not be extended
hereby with respect thereto.
 
(c)  Notwithstanding the foregoing restrictions on transfer, the Holder may, at
any time and from time to time during the Restriction Period, transfer the
Common Stock (i) as bona fide gifts or transfers by will or intestacy, (ii) to
any trust for the direct or indirect benefit of the undersigned or the immediate
family of the Holder, provided that any such transfer shall not involve a
disposition for value, (iii) to a partnership which is the general partner of a
partnership of which the Holder is a general partner, provided, that, in the
case of any gift or transfer described in clauses (i), (ii) or (iii), each donee
or transferee agrees in writing to be bound by the terms and conditions
contained herein in the same manner as such terms and conditions apply to the
undersigned. For purposes hereof, “immediate family” means any relationship by
blood, marriage or adoption, not more remote than first cousin.
 
3.  Miscellaneous.
 
(a)  At any time, and from time to time, after the signing of this Agreement
Holder will execute such additional instruments and take such action as may be
reasonably requested by the Investors to carry out the intent and purposes of
this Agreement. The Company agrees not to take any action or allow any act to be
taken which would be inconsistent with this Agreement.
 
(b)  This Agreement shall be governed, construed and enforced in accordance with
the laws of the State of New York without regard to conflicts of laws principles
that would result in the application of the substantive laws of another
jurisdiction, except to the extent that the securities laws of the state in
which Holder resides and federal securities laws may apply. Any proceeding
brought to enforce this Agreement may be brought exclusively in courts sitting
in New York County, New York.
 
(c)  This Agreement contains the entire agreement of the Holder with respect to
the subject matter hereof. This Agreement shall be binding upon Holder, its
legal representatives, successors, heirs and assigns.
 
(d)  This Agreement may be signed in counterpart and delivered by facsimile or
electronic transmission and such facsimile or electronic transmission signed and
delivered shall be enforceable.
 
3

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, and intending to be legally bound hereby, Holder has
executed this Agreement as of the day and year first above written.

        HOLDER:          

--------------------------------------------------------------------------------

(Signature of Holder)          

--------------------------------------------------------------------------------

(Print name of Holder)          

--------------------------------------------------------------------------------

Number of shares of Common Stock
Beneficially Owned
         

--------------------------------------------------------------------------------

Number of options, warrants or other rights
to acquire Common Stock
          COMPANY:       CHINA PRECISION STEEL, INC.  
   
   
  By:      

--------------------------------------------------------------------------------

Name: Wo Hing Li
Title: President



4

--------------------------------------------------------------------------------



EXHIBIT C


CHINA PRECISION STEEL, INC.



___________________, 2007


Re: China Precision Steel, Inc.; Registration Statement on Form S-3


Dear Investor:


Please be advised that the Company’s Registration Statement on Form S-3
(Registration No. 333-      ) (the “Registration Statement”) relating to the
resale of your shares of common stock, $0.001 par value (the “Securities”), of
the Company has been declared effective by the Securities and Exchange
Commission and the prospectus dated ______________, 2007 (the “Prospectus”) is
now available for use in connection therewith. As an Investor under the
Registration Statement, you may have an obligation to deliver a copy of the
Prospectus to each purchaser of your Securities, either directly or through the
broker-dealer who executes the sale of your Securities.


The Company is obligated to notify you in the event that it suspends trading
under the Registration Statement in accordance with the terms of the Stock
Purchase Agreement between the Company and you. During the period that the
Registration Statement remains effective and trading thereunder has not been
suspended, you will be permitted to sell your Securities which are included in
the Prospectus under the Registration Statement. Upon a sale of any Securities
under the Registration Statement, you or your broker will be required to deliver
to the Transfer Agent, Corporate Stock Transfer, Inc. (1) your restricted stock
certificate(s) representing the Securities, (2) instructions for transfer of the
Securities sold, and (3) a representation letter from your broker, or from you
if you are selling in a privately negotiated transaction, or from such other
appropriate party, in the form of Exhibit 1 attached hereto (the “Representation
Letter”). The Representation Letter confirms that the Securities have been sold
pursuant to the Registration Statement and in a manner described under the
caption “Plan of Distribution” in the Prospectus and that such sale was made in
accordance with all applicable securities laws, including any applicable
prospectus delivery requirements.


Please note that you are under no obligation to sell your Securities during the
registration period. However, if you do decide to sell, you must comply with the
requirements described in this letter or otherwise applicable to such sale. Your
failure to do so may result in liability under the Securities Act of 1933, as
amended, and the Securities Exchange Act of 1934, as amended. Please remember
that all sales of your Securities must be carried out in the manner set forth
under the caption “Plan of Distribution” in the Prospectus if you sell under the
Registration Statement. The Company may require an opinion of counsel reasonably
satisfactory to the Company if you choose another method of sale. You should
consult with your own legal advisor(s) on an ongoing basis to ensure your
compliance with the relevant securities laws and regulations.
 
1

--------------------------------------------------------------------------------




In order to maintain the accuracy of the Prospectus, you must notify the
undersigned upon the sale, gift, or other transfer of any Securities by you,
including the number of Securities being transferred, and in the event of any
other change in the information regarding you which is contained in the
Prospectus. For example, you must notify the undersigned if you enter into any
arrangement with a broker-dealer for the sale of shares through a block trade,
special offering, exchange distribution or secondary distribution or a purchase
by a broker-dealer. Depending on the circumstances, such transactions may
require the filing of a supplement to the prospectus in order to update the
information set forth under the caption “Plan of Distribution” in the
Prospectus.


Should you need any copies of the Prospectus, or if you have any questions
concerning the foregoing, please write to me at China Precision Steel, Inc., 8th
Floor, Teda Building, 87 Wing Lok Street, Sheung Wan, Hong Kong. Thank you.

       
Sincerely,


CHINA PRECISION STEEL, INC.
 
   
   
  By:    

--------------------------------------------------------------------------------

Wo Hing Li, President


2

--------------------------------------------------------------------------------



Exhibit 1
 
CERTIFICATE OF SUBSEQUENT SALE



Corporate Stock Transfer, Inc.
3200 Cherry Creek South Drive, Suite 430
Denver, Colorado 80209



 
RE:
Sale of Shares of Common Stock of China Precision Steel, Inc. (the “Company”)
pursuant to the Company’s Prospectus dated _____________, 2007 (the
“Prospectus”)



Dear Sir/Madam:


The undersigned hereby certifies, in connection with the sale of shares of
Common Stock of the Company included in the table of Investors in the
Prospectus, that the undersigned has sold the shares pursuant to the Prospectus
and in a manner described under the caption “Plan of Distribution” in the
Prospectus and that such sale complies with all securities laws applicable to
the undersigned, including, without limitation, applicable Prospectus delivery
requirements of the Securities Act of 1933, as amended.


Investor (the beneficial owner): 

--------------------------------------------------------------------------------


Record Holder (e.g., if held in name of nominee): 

--------------------------------------------------------------------------------


Restricted Stock Certificate No.(s): 

--------------------------------------------------------------------------------


Number of Shares Sold: 

--------------------------------------------------------------------------------


Date of Sale: 

--------------------------------------------------------------------------------


In the event that you receive a stock certificate(s) representing more shares of
Common Stock than have been sold by the undersigned, then you should return to
the undersigned a newly issued certificate for such excess shares in the name of
the Record Holder and BEARING A RESTRICTIVE LEGEND. Further, you should place a
stop transfer on your records with regard to such certificate.

        Very truly yours,  
   
   
  Dated: _________________________________ By:    

--------------------------------------------------------------------------------

 
Print Name:

--------------------------------------------------------------------------------

 
Title: 

--------------------------------------------------------------------------------


3

--------------------------------------------------------------------------------


 